In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00353-CR

RUSSELL BRIAR SCOTT FORY,                   §   On Appeal from the 43rd District Court
Appellant
                                            §   of Parker County (CR18-0509)

V.                                          §   April 15, 2021

                                            §   Memorandum Opinion by Justice Kerr

THE STATE OF TEXAS                          §   (nfp)

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the sentence of the trial court

is reversed, and this case is remanded to the trial court for a new punishment hearing.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By _/s/ Elizabeth Kerr__________________
                                           Justice Elizabeth Kerr